        Case 4:19-cv-00036-BMM Document 26 Filed 07/17/19 Page 1 of 10



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION




 TERRY KNOX and CAROLYN
 “COKE” KNOX                                       CV 19–36–GF–BMM

                      Plaintiffs,
                                                     ORDER
        vs.

 MONSANTO COMPANY and
 KERRY YATES,

                      Defendants.

   I.      Background

        Plaintiffs Terry Knox and Carolyn “Coke” Knox (collectively “Plaintiffs”)

initially filed this action in Montana state court. Plaintiff Terry Knox alleges that

Monsanto’s Roundup branded herbicides (“Roundup”) acted as a substantial factor

in causing him to develop non-Hodgkin Lymphoma. (Doc. 6 at 1-2.) Defendants

Monsanto Company (“Monsanto”) and Kerry Yates (“Yates”) (collectively

“Defendants”) removed the case to this Court based on diversity jurisdiction. (Doc.

1.) Yates has promoted Roundup in Montana. (Doc. 2 at 2.)

        Defendants acknowledge that Yates is a citizen of Montana, but claim that

he has been fraudulently joined to this action. (Doc. 1 at 3.) Plaintiffs filed a

Motion to Remand and Memorandum in Support arguing that Yates constitutes a

                                          -1-
         Case 4:19-cv-00036-BMM Document 26 Filed 07/17/19 Page 2 of 10




proper defendant and that his presence in this action prevents removal under the

forum defendant rule. (Docs. 8 & 9.) Defendants filed a Motion for Judgment on

the Pleadings and Memorandum in Support seeking to dismiss Yates from this

action. (Docs. 11 & 12 at 2.)

         The Court conducted a hearing on these motions on July 10, 2019. (Docs. 8

& 11.) For the reasons discussed below, the Court grants Plaintiffs’ motion and

remands this case back to state court.

   II.      Legal Standard

         Defendants removed this case pursuant to 28 U.S.C. §§ 1331, 1441 and

1446. (Doc. 1 at 1.) The Court’s subject matter jurisdiction must arise from U.S.C.

§ 1332 on the basis of diversity of parties.

         There exists a strong presumption against federal jurisdiction over cases

removed from state courts. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

The party seeking removal possess the burden to establish that removal proves

proper. Id. Courts must strictly construe the removal statute. Moore-Thomas v.

Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009). A court must remand if

any doubt exists that removal had been improper. Id. Proper removal arises only if

there exists complete diversity of citizenship–meaning that each plaintiff is a

citizen of a different state than each properly joined defendant. 28 U.S.C. § 1332;

Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). A plaintiff
                                          -2-
        Case 4:19-cv-00036-BMM Document 26 Filed 07/17/19 Page 3 of 10



properly may join multiple defendants in a single action if the plaintiff’s claims

against them arise from the “same transaction, occurrence, or series of transactions

or occurrences” or share a common question of law or fact. Fed. R. Civ. P. 20. This

liberal joinder standard promotes trial convenience and judicial economy without

affecting the substantive rights of the parties. Wheat v. Safeway Stores, Inc., 404

P.2d317, 321 (1965).

      A court may ignore defendants who fraudulently have been joined.

Fraudulent joinder stands a term of art; joinder of a resident defendant proves

fraudulent if the plaintiff fails to state a cause of action against a resident

defendant, and the failure appears obvious according to the rules of the state.

Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998). To establish

fraudulent joinder, the defendant must demonstrate that the plaintiff failed to assert

a valid state law claim against the resident defendant. Id. The federal court must

find that the joinder had been proper and remand the case to state court if there

exists a possibility that a state court would determine that the complaint states a

cause of action against the resident defendant. Hunter v. Phillip Morris USA, 582

F.3d 1039, 1046 (9th Cir. 2009).




                                           -3-
          Case 4:19-cv-00036-BMM Document 26 Filed 07/17/19 Page 4 of 10




   III.     Discussion

      Defendants assert that Plaintiffs’ Complaint lacks sufficient factual detail to

state a plausible negligence claim against Yates. (Doc. 12 at 5.) Defendants argue

that Yates must be dismissed from the case and that Yates’s dismissal would

establish complete diversity. Id. Plaintiffs counter that a plausible claim exists

against Yates and that the case should be remanded to state court. (Doc. 8.)

      Defendants argue that Plaintiffs’ base their claims against Yates on conduct

that occurred in the course and scope of Yates’s employment with Monsanto. (Doc.

9 at 8-11.) Plaintiffs do not dispute that the claims against Yates relate to his

employment as a sales representative and manager for Monsanto. (Doc. 7 at 2.)

Plaintiffs argue that the allegations of misconduct and omission by Yates constitute

an exception to the corporate shield. (Doc. 9 at 15.)

      The following four paragraphs refer to Yates:

              ¶ 3: “Defendant Kerry Yates is a resident of Great Falls,
              Cascade County, Montana. At times relevant to this
              action, Kerry Yates was Monsanto’s sales representative
              in Montana and promoted its commercial herbicide
              Roundup and other products. Kerry Yates knew that
              Terry Knox used thousands of gallons of Monsanto’s
              Roundup products but failed to warn him of any
              dangers.” (Doc. 6 at 2.)

              ¶ 5: “Kerry Yates is an individual resident of Montana
              doing business for Monsanto in Montana. Defendants

                                          -4-
        Case 4:19-cv-00036-BMM Document 26 Filed 07/17/19 Page 5 of 10



             know that Roundup products are and were sold
             throughout Montana, and, more specifically, caused
             Roundup to be promoted and sold to Plaintiff Terry Knox
             in Montana.” Id.

             ¶ 62: “At all times relevant, Defendant Kerry Yates
             marketed, promoted and warrantied Roundup that was
             used by Terry Knox.” Id. at 11.

             ¶ 70: “At all times relevant, Defendant Kerry Yates
             marketed, promoted, and warrantied Roundup that was
             used by Plaintiff.” Id. at 12.

      Montana law provides that an agent acting in the course of his agency is

personally liable “when the agent’s acts are wrongful in their nature.” Mont. Code

Ann. § 28-10-702(3). The Montana Supreme Court construed this statute to mean

that an agent is not personally liable for actions that are merely an implementation

of corporate “goals, policies, and business interests.” Phillips v. Mont. Ed. Assn.,

610 P.2d 154, 158 (Mont. 1980). An employee-defendant must act in his own

financial interest as opposed to that of his employer, or with intent to harm the

particular plaintiff in order to be personally liable. Id.


      District courts in Montana have determined that it is enough to allege that

the corporate agent either ignored warnings or participated in the principal’s

tortious conduct to hold the agent personally liable. See Castro v. ExxonMobil Oil

Corp., 2012 WL 523635 (D. Mont. 2012). An employee-defendant may be held



                                           -5-
        Case 4:19-cv-00036-BMM Document 26 Filed 07/17/19 Page 6 of 10




personally liable if they “ignored complaints and the allegedly unsafe conditions

that existed[.]” Id. at *4.

       Woller v. BNSF Ry. Co., CV-17-93-GF-BMM-JTJ (D. Mont. 2018)

represents a situation similar to the allegations presented by Plaintiffs in this case.

Woller involved a plaintiff who resided in proximity to Burlington Northern Santa

Fe (“BNSF”) railroad property in Libby, Montana. (Doc. 47 at 2.) Plaintiff was

exposed to asbestos dust from BNSF’s property and operations. Id. BNSF

employed John Swing (“Swing”) as a managing agent for BSNF in Libby,

Montana. Id. at 2-3. BNSF acknowledged that Swing maintained citizenship in

Montana, but argued that he was fraudulently joined in order to defeat diversity

jurisdiction. Id. at 1. BNSF argued that any negligence on Swing’s part occurred in

the course and scope of his employment. Id. at 4. BNSF removed the case to

federal court. Plaintiff filed a motion to remand the case. (Doc. 1.)

       The Court determined that the compliant sufficiently alleged a negligence

claim against Swing. (Doc. 47 at 7.) The complaint alleged as follows: “John

Swing was a managing agent for BNSF in Libby, Montana, and as such is

separately responsible for acts wrongful in this nature. Allegations herein as to

BNSF’s conduct and knowledge by this reference specifically include defendant

John Swing.” (Doc. 4 at 16-17.) The complaint further alleged that Swing was


                                          -6-
       Case 4:19-cv-00036-BMM Document 26 Filed 07/17/19 Page 7 of 10




negligent because he failed to inquire, study, and evaluate the dust hazard to

human health, failed to take measures to prevent toxic dust from collecting upon

and escaping from BNSF’s property, and failed to warn plaintiff of the true nature

of the hazardous effects of the dust. Id.

      Defendants rely on the Declaration of Yates (Doc. 1-2) to refute Plaintiffs’

assertion that he was personally negligent. (Doc. 16 at 10.) While a defendant may

present summary judgment type evidence such as affidavits to establish fraudulent

joinder, the “inquiry is far different from the summary judgment type inquiry.”

Boyer v. Snap-on Tools Corp., 913 F.2d 108 at 112, (3d Cir. 1990). The defendant

bears the burden of showing fraudulent joinder by clear and convincing evidence.

Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 2016 (9th Cir.

2007). General denials of responsibility are not sufficient to satisfy the “clear and

convincing” standard of proof. Hampton v. Georgia-Pac. L.L.C., 2010 WL

3432594 at *6 (S.D. Ala 2011).

      In Stanley v. BNSF Railway Co. and Lynn Ludwig, CV-14-136-BLG-SPW

(D. Mont. 2015) the Court granted a motion to remand to state court under similar

circumstances to allegations made by the Plaintiffs here. Stanley involved a

plaintiff who suffered serious injuries when his truck was hit by a train at railroad

crossing in Hysham, Montana. (Doc. 14 at 1-2.) Plaintiff sued BNSF and Lynn


                                            -7-
        Case 4:19-cv-00036-BMM Document 26 Filed 07/17/19 Page 8 of 10




Ludwig (“Ludwig”) in state court. Id. Defendants removed the case to federal court

asserting that Ludwig was fraudulently joined to defeat diversity jurisdiction and

that she could not be held personally liable. Id. Ludwig was a Montana resident

and designated as BNSF’s local “point of contact” for the Hysham area. Id. BNSF

offered an affidavit from Ludwig to counter the allegations stated in the complaint.

Id. at 6. Ludwig claimed that she was not involved in the events which lead to the

accident and was only responsible for supervising employees who maintained the

track. Id.

       The Court determined that the Ludwig’s denial of the allegations in her

affidavit were insufficient to overcome the burden of showing fraudulent joinder.

Id.at 11-12. In pertinent part the complaint alleged as follows:

             “For a least a year prior to the date of the subject accident
             on October 13, 2013, Hysham town officials had
             complained to BNSF officials, including Defendant
             Ludwig, that BNSF trains were being parked and left
             standing unoccupied for extended periods of time on the
             north siding track completely blocking the "west"
             protected and controlled crossing, making it. completely
             unusable, thereby forcing motorists, including truckers,
             to use the unprotected “east” crossing.” (Doc. 5 at 2.)

Ordering remand, the Court held that the plaintiff’s allegations were sufficient to

pursue a negligence claim against Ludwig. The self-serving affidavit of a

defendant cannot eliminate the prospect of any factual dispute particularly when


                                         -8-
       Case 4:19-cv-00036-BMM Document 26 Filed 07/17/19 Page 9 of 10




the complaint is in direct disagreement. Smith v. Smithkline Beecham Corp., 2010

WL 3432594 at *4 (E.D. Ky 2010). Because the complaint and Ludwig’s affidavit

presented conflicting claims and evidence the defendants did not meet their burden

of establishing Ludwig was fraudulently joined.

      The allegations against Yates prove similar to those against Ludwig.

Plaintiff alleges that “Kerry Yates knew that Terry Knox used thousands of gallons

of Monsanto’s Roundup products but failed to warn him of any dangers.” (Doc. 6

at 2.) Yates stated in his declaration that he was responsible for providing support

for distributers and retailers of Roundup in Montana. (Doc. 1-2). During his

employment Yates has occasionally communicated with end-users regarding

product performance issues. Id. Yates admits that he promoted Roundup as safe.

(Doc. 7 at 9.) Yates acknowledges that glyphosate is an active ingredient in

Roundup and concedes that glyphosate has been classified as a carcinogen. Id. at 3-

5. Yates denies that there exists any risk of injury associated with the use of or

exposure to Roundup. Id. 17.

      Plaintiffs allege that Yates personally knew of Terry Knox’s use of Roundup

and that Yates failed to warn Terry Knox of the product’s dangers. Yates does not

recall ever communicating with Plaintiffs. (Doc. 1-2). The Complaint refers to both

Monsanto and Yates collectively as “Defendants.” (Doc. 6.) The Complaint further


                                         -9-
         Case 4:19-cv-00036-BMM Document 26 Filed 07/17/19 Page 10 of 10




refers to “Monsanto” and “Yates” individually where necessary. Id. Plaintiffs’

Complaint clearly states a claim against Yates.

      Taking the facts stated in Plaintiffs’ Complaint as true, Yates’s general

denial of responsibility is insufficient to establish fraudulent joinder by clear and

convincing evidence.

   IV.     Conclusion and Order

      Plaintiffs sufficiently plead factual allegations against Yates to meet the

liberal joinder standard. If any doubt exists that removal is proper this Court must

remand.

   IT IS ORDERED that Plaintiff’s Motion to Remand (Doc. 8) is GRANTED

   IT IS FURTHER ORDERED that Defendant’s Motion for Judgment on the

Pleadings is DENIED.
      DATED this 17th day of July, 2019.




                                         -10-
